Motion to amend remittitur granted, and remittitur amended so as to declare that the plaintiff is entitled to recover interest on the several unpaid installments of his annuity from the commencement of his action, except as to such installments as have accrued pending the action, and as to such interest from the date at which they have respectively accrued, and that the amount of plaintiff's recovery be apportioned among the defendants according to the shares that have been devised to them respectively. (See 165 N.Y. 65.) *Page 649